     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

William R. Hall, Jr., individually and
as a representative of the classes,

              Plaintiff,
                                             Case No. 1:18 cv-05141-WMR-AJB
TransUnion Rental Screening
Solutions, Inc.,

              Defendant.


DEFENDANT TRANSUNION RENTAL SCREENING SOLUTIONS INC.’S
     ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT
      Pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure,

Defendant TransUnion Rental Screening Solutions, Inc., (“TURSS”) hereby files

its answer and defenses to the Complaint (ECF 1) (“Complaint”) filed by Plaintiff

William R. Hall, Jr.

                                [INTRODUCTION]
      1.     In answer to Paragraph No. 1, TURSS states that the allegations in

Paragraph 1 consist of Plaintiff’s description of the Complaint to which no answer

is required. To the extent a further response is required, TURSS denies that it is

liable to Plaintiff or to any member of the putative classes or that Plaintiff or any
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 2 of 18




member of the putative classes is entitled to any relief. TURSS denies the

remaining allegations in this paragraph.

      2.     In answer to Paragraph No. 2, TURSS denies the first sentence of this

paragraph to the extent that TURSS is not a “consumer reporting agency that

compiles and maintains files on consumers on a nationwide basis,” as that term is

defined in 15 U.S.C. § 1681a(p). TURSS admits that it maintains a database of

information relating to consumers nationwide, that certain but not all of the

information TURSS furnishes to third parties constitute “consumer reports” (as

that term is defined in 15 U.S.C. § 1681a(d)), and that third parties may use certain

information that TURSS furnishes “to make decisions regarding whether to rent to

certain to consumers.” TURSS denies the remaining allegations in this paragraph.

      3.     In answer to Paragraph No. 3, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      4.     In answer to Paragraph No. 4, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      5.     In answer to Paragraph No. 5, TURSS denies the allegations in this

paragraph.


                                           2
      Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 3 of 18




      6.     In answer to Paragraph No. 6, TURSS denies the allegations in this

paragraph.

      7.     In answer to Paragraph No. 7, TURSS admits that Plaintiff seeks to

bring the claims referenced in this paragraph on behalf of himself and a putative

class but denies that it is liable to Plaintiff or any member of the putative classes

and denies that this case can properly be brought as a class action.

      8.     In answer to Paragraph No. 8, TURSS denies that it “reported

inaccurate and contradictory information about the source” of any record relating

to Plaintiff. TURSS admits that Plaintiff seeks to bring this action on behalf of

himself and a putative class but denies that it is liable to Plaintiff or any member of

the putative classes or that Plaintiff or any member of the putative classes are

entitled to any relief from TURSS. TURSS lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this

paragraph.

                        [PARTIES AND JURISDICTION]
      9.     In answer to Paragraph No. 9, TURSS denies that the Plaintiff can act

as a “representative” and lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.




                                            3
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 4 of 18




      10.    In answer to Paragraph No. 10, TURSS admits that Plaintiff is a

natural person and a “consumer” as that term is defined in 15 U.S.C. § 1681a(c),

and therefore certain provisions of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §§ 1681 et seq. may relate to Plaintiff. TURSS denies that it violated the

FCRA and further denies that it is liable to Plaintiff or any member of the putative

classes or that Plaintiff or any member of the putative classes are entitled to any

relief from TURSS.

      11.    In answer to Paragraph No. 11, TURSS admits the allegations in this

paragraph.

      12.    In answer to Paragraph No. 12, TURSS admits the allegations in the

first sentence of this paragraph. TURSS further admits that, in certain

circumstances, the allegations in the second sentence of this paragraph may be

true. TURSS denies the remaining allegations in this paragraph.

      13.    In answer to Paragraph No. 13, TURSS admits that it is a corporation

incorporated under the laws of the state of Delaware with its principal place of

business in Colorado.

      14.    In answer to Paragraph No. 14, TURSS admits that it conducts certain

business in this District. TURSS lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph.


                                          4
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 5 of 18




      15.    In answer to Paragraph No. 15, TURSS admits that this Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 15

U.S.C. § 1681p.

      16.    In answer to Paragraph No. 16, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

         [FACTUAL ALLEGATIONS RELATING TO PLAINTIFF]
      17.    In answer to Paragraph No. 17, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      18.    In answer to Paragraph No. 18, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      19.    In answer to Paragraph No. 19, TURSS states that its records reflect

that on or about July 6, 2018, it made available to “Gabriel Calderon” information

relating to a consumer named “William R Hall” via its SmartMove offering, which

provides consumer information to TURSS customers via the internet (the “July 6

SmartMove Output”). TURSS admits that Exhibit A appears to reflect information

relating to the July 6 SmartMove Output that TURSS retained in its records.



                                           5
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 6 of 18




TURSS denies that Exhibit A is a true and correct copy of the July 6 SmartMove

Output. TURSS lacks knowledge or information sufficient to form a belief as to

whether Plaintiff is the subject of the report at issue in this lawsuit. TURSS denies

any remaining allegations in Paragraph 19.

      20.    In answer to Paragraph No. 20, TURSS admits only that the

information from Exhibit A quoted in this paragraph is generally consistent with

certain of the information it retained about the July 6 SmartMove Output. TURSS

denies that this paragraph completely or accurately quotes all of the language of

Exhibit A. TURSS lacks knowledge or information sufficient to form a belief as to

the truth of any remaining allegations in this paragraph.

      21.    In answer to Paragraph No. 21, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      22.    In answer to Paragraph No. 22, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      23.    In answer to Paragraph No. 23, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.


                                           6
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 7 of 18




      24.    In answer to Paragraph No. 24, TURSS denies that there is any “flaw”

in its “reporting.” TURSS lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph.

      25.    In answer to Paragraph No. 25, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      26.    In answer to Paragraph No. 26, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      27.    In answer to Paragraph No. 27, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      28.    In answer to Paragraph No. 28, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this

paragraph.

      29.    In answer to Paragraph No. 29, TURSS admits that its records reflect

that, on or about August 22, 2018, pursuant to 15 U.S.C. § 1681g(a), TURSS

disclosed in response to correspondence from Plaintiff’s counsel in this case

information relating to a consumer named “William Hall”—a copy of which


                                           7
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 8 of 18




appears to be attached as Exhibit A—and that Exhibit A includes the following

language “[t]he public record sources used to generate the report(s) are as follows:

South Carolina, Aiken County.” TURSS admits that the information quoted in this

paragraph is generally consistent with the information included in Exhibit A, but

TURSS denies that this paragraph completely or accurately quotes all of the

language in Exhibit A. TURSS lacks knowledge or information sufficient to form

a belief as to the truth of any remaining allegations in this paragraph.

      30.    In answer to Paragraph No. 30, TURSS admits the allegations of this

paragraph.

      31.    In answer to Paragraph No. 31, TURSS states that this paragraph

consists of argument to which no response is required. To the extent a response is

required TURSS admits that this paragraph summarizes information reflected in

Exhibits A and B, and states that those exhibits speak for themselves. TURSS

lacks knowledge or information sufficient to form a belief as to the truth of any

remaining allegations in this paragraph.

      32.    In answer to Paragraph No. 32, TURSS denies the allegations in this

paragraph.




                                           8
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 9 of 18




      [FACTS DEMONSTRATING THAT DEFENDANT WILLFULLY
       FAILED TO USE REASONABLE PROCEDURES TO ASSURE
                MAXIMUM POSSIBLE ACCURACY]
      33.    In answer to Paragraph No. 33, TURSS denies the allegations in this

paragraph.

      34.    In answer to Paragraph No. 34, TURSS denies the allegations in this

paragraph.

      35.    In answer to Paragraph No. 35, TURSS denies the allegations in this

paragraph.

      36.    In answer to Paragraph No. 36, TURSS denies the allegations in the

second sentence of this paragraph.

      37.    In answer to Paragraph No. 37, TURSS denies the allegations in this

paragraph.

      38.    In answer to Paragraph No. 38, TURSS denies that it did not

“carefully consider[] the name.” TURSS lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this

paragraph.

      39.    In answer to Paragraph No. 39, TURSS denies the allegations in this

paragraph.




                                           9
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 10 of 18




      40.    In answer to Paragraph No. 40, TURSS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in the first

sentence of this paragraph. TURSS admits that the allegations in this paragraph

purport to summarize the claims and disposition in FTC v. Realpage, Inc., No

3:18-cv-2737, but TURSS denies that this paragraph completely or accurately

summarizes claims and disposition in that case. TURSS denies any remaining

allegations in this paragraph.

      [FACTS DEMONSTRATING THAT DEFENDANT WILLFULLY
                FAILED TO IDENTIFY ITS SOURCE]
      41.    In answer to Paragraph No. 41, TURSS denies the allegations in this

paragraph.

      42.    In answer to Paragraph No. 42, TURSS denies the allegations in this

paragraph.

      43.    In answer to Paragraph No. 43, TURSS admits that, by this paragraph,

Plaintiff purports to describe certain of TURSS’s legal obligations under the FCRA

and the purported rationale for such obligations, but TURSS denies that this

paragraph accurately or completely describes its obligations under the FCRA or the

rationale for such obligations. TURSS denies the remaining allegations in this

paragraph.




                                           10
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 11 of 18




      44.    In answer to Paragraph No. 44, TURSS denies the allegations in this

paragraph.

   [GENERAL FACTS REGARDING DEFENDANT’S WILLFULNESS]
      45.    In answer to Paragraph No. 45, TURSS states that this paragraph

consists of argument to which no response is required. To the extent a response is

required TURSS denies the allegations. TURSS further denies that it was a

defendant in any of the actions cited in Footnote 1 to Paragraph 45.

      46.    In answer to Paragraph No. 46, TURSS denies the allegations in this

paragraph.

                      [CLASS ACTION ALLEGATIONS]
      47.    In answer to Paragraph No. 47, TURSS admits that Plaintiff seeks to

bring Count I on his own behalf and purportedly on behalf of the putative class as

defined in this paragraph, but TURSS denies that certification of such class is

appropriate under Rule 23 of the Federal Rules of Civil Procedure. TURSS denies

the remaining allegations in this paragraph.

      48.    In answer to Paragraph No. 48, TURSS admits that Plaintiff seeks to

bring Count II on his own behalf and purportedly on behalf of the putative class as

defined in this paragraph, but TURSS denies that certification of such class is




                                         11
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 12 of 18




appropriate under Rule 23 of the Federal Rules of Civil Procedure. TURSS denies

the remaining allegations in this paragraph.

      49.    In answer to Paragraph No. 49, TURSS denies the allegations in this

paragraph.

      50.    In answer to Paragraph No. 50, TURSS denies the allegations in this

paragraph.

      51.    In answer to Paragraph No. 51, TURSS denies the allegations in this

paragraph.

      52.    In answer to Paragraph No. 52, TURSS denies the legal conclusions

in this paragraph and lacks knowledge or information sufficient to form a belief as

to the truth of any factual allegations in this paragraph.

      53.    In answer to Paragraph No. 53, TURSS denies the allegations in this

paragraph.

      54.    In answer to Paragraph No. 54, TURSS denies the allegations in this

paragraph.

      55.    In answer to Paragraph No. 55, TURSS denies the legal allegations in

this paragraph and lacks knowledge or information sufficient to form a belief as to

the truth of any factual allegations in this paragraph.




                                          12
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 13 of 18




      56.     In answer to Paragraph No. 56, TURSS denies the allegations in this

paragraph.

      57.     In answer to Paragraph No. 57, TURSS states that the first sentence of

this paragraph is a legal conclusion to which no response is required. To the extent

a response is required TURSS states that this case is not properly brought as a class

action and no notice will be required. TURSS denies the allegations in the second

sentence of this paragraph.

                                     [COUNT I]
                              [15 U.S.C. § 1681e(b)]
            [On behalf of Plaintiff and the Inaccurate Matching Class]
      58.     In answer to Paragraph No. 58, TURSS incorporates, by reference, its

answers to Paragraphs 1 through 57 above.

      59.     In answer to Paragraph No. 59, TURSS denies the allegations in this

paragraph.

      60.     In answer to Paragraph No. 60, TURSS denies the allegations in this

paragraph.

      61.     In answer to Paragraph No. 61, TURSS denies the allegations in this

paragraph.

      62.     In answer to Paragraph No. 62, TURSS denies the allegations in this

paragraph.



                                         13
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 14 of 18




                                      [COUNT II]
                                  [15 U.S.C. § 1681g]
                      [On behalf of Plaintiff and the §1681g Class]
       63.    In answer to Paragraph No. 63, TURSS incorporates, by reference, its

answers to Paragraphs 1 through 62 above.

       64.    In answer to Paragraph No. 64, TURSS denies the allegations in this

paragraph.

       65.    In answer to Paragraph No. 65, TURSS denies the allegations in this

paragraph.

       66.    In answer to Paragraph No. 66, TURSS denies the allegations in this

paragraph.

       67.    In answer to Paragraph No. 67, TURSS denies the allegations in this

paragraph.

                             [JURY TRIAL DEMANDED]

       TURSS admits that Plaintiff demands a trial by jury, but denies that this case

is triable by jury.

                                 TURSS’ DEFENSES
       1.     Plaintiff and/or putative class members may lack Article III standing

to pursue claims against TURSS.

       2.     Plaintiff may have failed to mitigate any claimed damages.



                                           14
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 15 of 18




      3.     The FCRA provisions as alleged in the Complaint are

unconstitutionally vague and overbroad and thus violate the Due Process Clauses

of the Fifth and Fourteenth Amendments to the United States Constitution.

      4.     To the extent that any relief sought by Plaintiff against TURSS would

be duplicative of relief sought by other plaintiffs in other lawsuits, subjecting

TURSS to the possibility of multiple recoveries, such recovery is barred by the

Fifth and Eight Amendments to the United States Constitution.

      5.     To the extent that Plaintiff seeks injunctive relief against TURSS for

any alleged violations of the FCRA, such relief is not allowed under the FCRA.

      6.     In the event that a settlement is reached between Plaintiff or any other

members of the putative classes and any other person or entity, TURSS is entitled

to any settlement credits permitted by law.

      7.     Some or all of the claims of the members of the putative classes may

be barred by the doctrines of claim and issue preclusion, or may have otherwise

been released.

      8.     Some or all of the claims of Plaintiff and of the members of the

putative classes may be barred by the equitable doctrine of laches.




                                          15
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 16 of 18




      9.     The claims for statutory damages and punitive damages may be

barred, in whole or in part, by the Excessive Fines Clause and/or Due Process

Clause of the United States Constitution.

      WHEREFORE, TURSS respectfully requests that the Court deny Plaintiff

the relief requested in the Complaint, dismiss the claims against TURSS in their

entirety with prejudice, and award such other and further relief as this Court deems

just and proper.




                                         16
    Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 17 of 18




Dated: January 4, 2019            Respectfully submitted,

                                  /s/ Robert B. Remar

                                  Robert B. Remar
                                  Ga. Bar No. 600575
                                  Joshua P. Gunnemann
                                  Ga. Bar No. 152250
                                  Cameron B. Roberts
                                  Ga. Bar No. 599839
                                  ROGERS & HARDIN LLP
                                  2700 International Tower
                                  229 Peachtree Street N.E.
                                  Atlanta, GA 30303-1601
                                  T: 404-522-4700
                                  F: 404-230-0966
                                  rremar@rh-law.com
                                  jgunnemann@rhlaw.com
                                  croberts@rh-law.com

                                  -and-

                                  Michael O’Neil (Pro Hac Vice)
                                  Albert E. Hartmann (Pro Hac Vice)
                                  REED SMITH LLP
                                  10 South Wacker Drive, 40th Floor
                                  Chicago, IL 60606-7507
                                  T: 312-207-1000
                                  F: 312-207-6400
                                  michael.oneil@reedsmith.com
                                  ahartmann@reedsmith.com

                                  Attorneys for Defendant TransUnion
                                  Rental Screening Solutions, Inc.




                                    17
     Case 1:18-cv-05141-JPB-AJB Document 18 Filed 01/04/19 Page 18 of 18



                      CERTIFICATE OF SERVICE
                AND COMPLIANCE WITH LOCAL RULE 5.1
      The undersigned, an attorney, hereby certifies that on January 4, 2019, a true

and accurate copy of the foregoing, which has been prepared using 14-point Times

New Roman font, was filed electronically with the clerk of the United States

District Court for the Northern District of Georgia. Notice of this filing will be

sent by operation of the Court’s electronic filing system to all ECF-registered

parties. Parties may access this filing through the Court’s CM/ECF system.



                                              /s/ Robert B. Remar

                                              Robert B. Remar
                                              Ga. Bar No. 600575
                                              Joshua P. Gunnemann
                                              Ga. Bar No. 152250
                                              Cameron B. Roberts
                                              Ga. Bar No. 599839
                                              ROGERS & HARDIN LLP
                                              2700 International Tower
                                              229 Peachtree Street N.E.
                                              Atlanta, GA 30303-1601
                                              T: 404-522-4700
                                              F: 404-230-0966
                                              rremar@rh-law.com
                                              jgunnemann@rhlaw.com
                                              croberts@rh-law.com

                                              Attorneys for Defendant TransUnion
                                              Rental Screening Solutions, Inc.
